131DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications, US Application No. 16/371,131 filed 04/01/2019, PCT/CN2017/105045 filed 09/30/2017 and CN 201610879125.5 filed 09/30/2016,   fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Such claims and claim limitations are (see, emphasis):  
 “wherein the least one other potential affected code block is identified based on position and without the least one other potential affected code block being identified as being punctured or interfered” recited in claim 8.
Accordingly, claim 8 is not entitled to the benefit of the prior-filed applications, US Application No. 16/371,131 filed 04/01/2019, PCT/CN2017/105045 filed 09/30/2017 and CN 201610879125.5 filed 09/30/2016.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/24/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Efficient data transmission processing using short-duration burst interface”.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1)  and MPEP § 608.01(o). 
Claim 8 recites, “wherein the least one other potential affected code block is identified based on position and without the least one other potential affected code block being identified as being punctured or interfered”. 
However, the originally filed present application does not disclose, the aforementioned limitations of claim 8. 
Appropriate correction is required.

Claim Objections
Claim 8 is objected to because of the following informality:  
Claim 8 recites, “wherein the least one other potential affected code block” (line 1) and “without the least one other potential affected code block” (line 2). It is suggested to replace them with “wherein at least one other potential affected code block” and “without the at least one other potential affected code block”, respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 recites, “the least one other potential affected code block is identified based on position and without the least one other potential affected code block being identified as being punctured or interfered”  It is unclear in what relationship the above-underlined limitation is connected to the preceding limitations. Does the underlined limitation mean that the other potential affected code block is not identified as being punctured or interfered? For the sake of examination purpose only, it is interpreted as best understood. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 9-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of Guan et al (US Patent No. 11,356,205) in view of You et al (US Publication No. 2019/0165882). 
You claims priority of US Provisional Application No. 62/373,986 filed 08/12/2016 (not in English), thus You is qualified as a prior art under 102(a)(2) for the instant application with the effective filing date 09/30/2016. For the sake of convenience, the English translation copy (hereinafter, “You’986”) of the US Provisional Application No. 62/373,986 (not in English) was used for discussion.
You was cited by the applicant in the IDS received on 05/24/2022. 

It is noted that the applicant filing of Guan is voluntary and not the direct, unmodified result of restriction requirement under U.S.C. 121 (i.e., without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent.

Regarding claim 1, Guan teaches, a method, comprising: 
transmitting downlink control information to a terminal device [see, claim 1], wherein the downlink control information indicates a retransmission of a code block group [see, claim 1], wherein the code block group is one code block group of a plurality of code block groups of a transport block that the radio access network device transmits to the terminal device [see, claim 1], wherein the code block group comprises a plurality of code blocks, and wherein at least one code block in the code block group was not transmitted correctly [see, claim 1]; and 
retransmitting the retransmission of the code block group to the terminal device; wherein the downlink control information comprises identification information and indication information [see, claim 1], 
wherein the identification information identifies which code block group of the transport block is retransmitted, and wherein the indication information indicates whether the code block group from a previous transmission is punctured or interfered [see, claim 1].  
Guan does not explicitly teach, the transmitting and the retransmitting are performed by radio access network device.
However, You teaches, the transmitting and the retransmitting are performed by radio access network device [FIG. 16;  ¶0148 and 0196-0198, eNB/radio access network device in DL transmits downlink control information (DCI) to UE, wherein the DCI is transmitted for scheduling a retransmission] and [FIGS. 10 and 16; ¶0132, 0148 and 0196, the eNB 10 transmits a retransmission of the group of all CBs (i.e., code block group) to the UE] (see also, You’986; specification, page 18)
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Guan with the teachings of You since such a modification would have involved the mere application of a known technique Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19. To a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 2, Guan teaches, wherein the identification information comprises a group index of the code block group [see, claim 21].  

Regarding claim 3, Guan teaches, wherein the indication information has two states, wherein a first state of the two states indicates that the code block group from the previous transmission is punctured or interfered, and wherein a second state of the two states indicates that the code block group from the previous transmission is not punctured or not interfered [see, claim 22].  

Regarding claim 4, Guan teaches, receiving, by the radio access network device, from the terminal device, acknowledgement information sent in response to the retransmitted code block group [see, claim 2].  

Regarding claim 5, Guan teaches, wherein the at least one code block in the code block group that was not transmitted correctly was partially replaced or superimposed by data from another transmission flow that is different from a transmission flow that carries the transport block [see, claim 5].  

Regarding claim 6, Guan teaches, wherein a hybrid automatic repeat request (HARQ) process number used when the radio access network device transmits the transport block to the terminal device is the same as a HARQ process number used when the radio access network device transmits partial code blocks in the transport block to the terminal device [see, claim 7].  

Regarding claim 7, Guan teaches, wherein the indication information further indicates at least one other potential affected code block that is in a code block group other than the code block group from the previous transmission that was punctured or interfered [see, claim 1].  

Regarding claim 9, claim 9 recites similar features to claim 1 except for “a radio access network device; comprising: a processor; a transceiver; and  a non-transitory memory unit storing program instructions for execution by the processor, the program instructions including instructions for”.
However, You teaches, a radio access network device [FIG. 16, ¶0190, transmitting device/eNB 10], comprising:
a processor  [FIG. 16, ¶0190, processor 11; note that every eNB has a processor];
a transceiver [FIG. 16, ¶0190, RF unit 13; note that every eNB has a transceiver]; and 
a non-transitory memory unit storing program instructions for execution by the processor, the program instructions including instructions for [FIG. 16, ¶0190, memory 12; note that every eNB has a memory storing instruction for execution by the processor].
Thus, claim 9 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 10, claim 10 is rejected at least based on a similar rational applied to claim 2.  

Regarding claim 11, claim 11 is rejected at least based on a similar rational applied to claim 3.  

Regarding claim 12, claim 12 is rejected at least based on a similar rational applied to claim 4.  

Regarding claim 13, claim 13 is rejected at least based on a similar rational applied to claim 5.  

Regarding claim 14, claim 14 is rejected at least based on a similar rational applied to claim 6. 

Regarding claim 15, claim 15 recites similar features to claim 1 except for “a non-transitory storage medium storing computer program code for execution by a processor of a communication device, the computer program code including instructions for”.
However, You teaches, a non-transitory storage medium storing computer program code for execution by a processor of a communication device, the computer program code including instructions for [FIG. 16, ¶0190, memory 12; note that every eNB has a memory storing instruction for execution by the processor].
Thus, claim 15 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 16, claim 16 is rejected at least based on a similar rational applied to claim 2.  

Regarding claim 17, claim 17 is rejected at least based on a similar rational applied to claim 3.  

Regarding claim 18, claim 18 is rejected at least based on a similar rational applied to claim 4.

Regarding claim 19, claim 19 is rejected at least based on a similar rational applied to claim 5.  

Regarding claim 20, claim 20 is rejected at least based on a similar rational applied to claim 6.  

Claim 8 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of Guan et al (US Patent No. 11,356,205) in view of in view of You et al (US Publication No. 2019/0165882) and further in view of Ito et al (US Publication No. 2012/0005550).

Regarding claim 8, although Guan teaches, the least one other potential affected code block [see, claim 1], Guan in view of You does not explicitly teach (see, emphasis), the least one other potential affected code block is identified based on position and without the least one other potential affected code block being identified as being punctured or interfered.  
	However, Ito teaches, least one other potential affected code block is identified based on a position and without the least one other potential affected code block being identified as being punctured or interfered [¶0047, data/code block for being retransmitted is identified as a bitmap “100” where the first bit “1” can notify that the first code block is retransmitted; note that the code block for being retransmitted is considered as a potential affected code block and the code block is identified based on a position of “1” and the code block for being retransmitted being is not identified as being punctured or interfered].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downlink control information taught by Guan in view of You to further provide “least one other potential affected code block is identified based on a position and without the least one other potential affected code block being identified as being punctured or interfered”, as taught by Ito to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Guan with the enhanced capability of increasing transmission efficiency by allowing the system to mix of transmitting new code blocks and retransmitted code blocks [¶0046 of Ito].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1, 5, 8-9, 13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over You et al (US Publication No. 2019/0165882) in view of Ito et al (US Publication No. 2012/0005550) and further in view of Komura et al (US Publication No 2010/0135221). 
You claims priority of US Provisional Application No. 62/373,986 filed 08/12/2016 (not in English), thus You is qualified as a prior art under 102(a)(2) for the instant application with the effective filing date 09/30/2016. For the sake of convenience, the English translation copy (hereinafter, “You’986”) of the US Provisional Application No. 62/373,986 (not in English) was used for discussion.
You, Ito and Komura were cited by the applicant in the IDS received on 05/24/2022. 

Regarding claim 1, You teaches, a method [FIG. 16, ¶0190, network where transmitting device 10 and receiving device 20 are implemented for performing transmitting/receiving information], comprising: 
transmitting, by a radio access network device, downlink control information to a terminal device, wherein the downlink control information indicates a retransmission of a code block group [FIG. 16;  ¶0148 and 0196-0198, eNB/radio access network device in DL transmits downlink control information (DCI) to UE, wherein the DCI is transmitted for scheduling a retransmission] (see also, You’986; specification, page 18), wherein the code block group is one code block group of a plurality of code block groups of a transport block that the radio access network device transmits to the terminal device [FIGS. 10 and 16; ¶0132 and 0196-0198, a group of CB1 to CBN-1 (all CBs) is one of the group of CB1 to CBN-1 (all CBs) and another group of CB1 and CB2 of a transport block including N code blocks (CBs) that was transmitted by the eNB to the UE in DL] (see also, You’986; specification, pages 15-16), wherein the code block group comprises a plurality of code blocks, and wherein at least one code block in the code block group was not transmitted correctly [¶0144, the group of CB1 to CBN-1 (all CBs) comprises CB(s) which are not transmitted normally due to puncturing] (see also, You’986; specification, pages 17 and 18); and 
retransmitting, by the radio access network device, the retransmission of the code block group to the terminal device [FIGS. 10 and 16; ¶0132, 0148 and 0196, the eNB 10 transmits a retransmission of the group of all CBs (i.e., code block group) to the UE] (see also, You’986; specification, page 18).
Although You teaches, “the downlink control information” and “retransmitting, by the radio access network device, the retransmission of the code block group to the terminal device”, as set forth above, and You further teaches, the code block of the transport port block from a previous transmission [FIGS. 10 and 16; ¶0132 and 0196-0198, the group of CB1 to CBN-1 (all CBs) (i.e., the code block group) of the transport block that was received from a transmitting device 10 in DL (i.e., from a previous transmission)] (see also, You’986; specification, pages 15-16), You does not explicitly teach (see, emphasis), control information comprises identification information, the identification information “identifies which” portion of a transport block is retransmitted.
However, Ito teaches, control information comprises identification information, the identification information identifies which portion of a transport block is retransmitted [¶0047, control channel comprises information indicating which data block/portion is retransmitted, see first bit “1”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downlink control information taught by You to further provide “control information comprises identification information, the identification information identifies which data block of a transport block is retransmitted”, as taught by Ito to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of You with the enhanced capability of increasing transmission efficiency by allowing the system to mix of transmitting new code blocks and retransmitted code blocks [¶0046 of Ito].
Further, You in view of Ito does not explicitly teach (see, emphasis), “the indication information indicates whether” at least a portion of a transmission block is “punctured”.
However, Komura teaches, downlink control information comprises “indication information indicates whether” at least a portion of a transmission block from a previous transmission is “punctured” [FIG. 10B and 10C; ¶0080-0082, downlink signal symbols generated by radio control unit 28 (i.e., downlink control information) comprises a HC field containing a first bit for “with/without retransmission” and a second bit for “type of puncture” (i.e., indication information); note that for example, if the first bit indicates “with retransmission”, it means that data under subject is retransmitted (i.e., data from a previous transmission), further the second bit indicates that at least a portion of the data is punctured].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downlink control information taught by You in view of Ito to further provide “the indication information indicates whether” at least a portion of a transmission block is “punctured”, as taught by Komura to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of You in view of Ito with the enhanced capability of reducing sizes of HARQ control signals and improving reliability of the control information for HARQ [¶0086-0087 of Komura].

Regarding claim 5, You in view of Ito and Komura teaches, all the limitations of claim 1 as set forth above, and You further teaches, wherein the at least one code block in the code block group that was not transmitted correctly [FIG. 10; ¶0132, 0136 and 0198, punctured CBs (i.e., affected code blocks); note that a position of a resource in which transmission of data is punctured and greatly affected by interference (see ¶0136)] was partially replaced or superimposed by data from another transmission flow [¶0175, punctured by URLLC data (i.e., another transmission flow)] that is different from a transmission flow that carries the transport block [¶0175, different from eMBB data (i.e., transmission flow) carries the DL transmission/code blocks (constituting a transport block)] (see also, You’986; specification, pages 12, 14 and 16-18).

Regarding claim 8, You in view of Ito and Komura teaches, all the limitations of claim 1 as set forth above. Although You does not explicitly teach (see, emphasis), least one other potential affected code block is identified based on a position and without the least one other potential affected code block being identified as being punctured or interfered, Ito further teaches, least one other potential affected code block is identified based on a position and without the least one other potential affected code block being identified as being punctured or interfered [¶0047, data/code block for being retransmitted is identified as a bitmap “100” where the first bit “1” can notify that the first code block is retransmitted; note that the code block for being retransmitted is considered as a potential affected code block and the code block is identified based on a position of “1” and the code block for being retransmitted being is not identified as being punctured or interfered].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downlink control information taught by You to further provide “least one other potential affected code block is identified based on a position and without the least one other potential affected code block being identified as being punctured or interfered”, as taught by Ito to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of You with the enhanced capability of increasing transmission efficiency by allowing the system to mix of transmitting new code blocks and retransmitted code blocks [¶0046 of Ito].

Regarding claim 9, You teaches, a radio access network device [FIG. 16, ¶0190, transmitting device/eNB 10], comprising: 
a processor [FIG. 16, ¶0190, processor 11; note that every eNB has a processor]; 
a transceiver [FIG. 16, ¶0190, RF unit 13; note that every eNB has a transceiver]; and 
a non-transitory memory unit storing program instructions for execution by the processor, the program instructions including instructions [FIG. 16, ¶0190, memory 12; note that every eNB has a memory storing instruction for execution by the processor].
Thus, claim 9 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 13, claim 13 is rejected at least based on a similar rational applied to claim 5.

Regarding claim 15, You teaches, a non-transitory storage medium storing computer program code for execution by a processor of a communication device, the computer program code including instructions [FIG. 16, ¶0190, memory 12; note that every eNB has a memory storing instruction for execution by the processor]. 
Thus, claim 15 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 19, claim 19 is rejected at least based on a similar rational applied to claim 5.

Claims 2, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over You et al (US Publication No. 2019/0165882) in view of Ito et al (US Publication No. 2012/0005550) and further in view of Komura et al (US Publication No 2010/0135221) and further in view of Yang et al (US Publication No. 2016/0373767).
Yang was cited by the applicant in the IDS received on 05/24/2022.

Regarding claim 2, although You in view of Ito and Komura teaches, all the limitations of claim 1 and particularly, "the identification information of the code block group" as set forth above, You in view of Ito and Komura does not explicitly teach (see, emphasis), a group index of the code block group.  
However, Yang teaches, a group index of a code block group [¶0172, indexes of j blocks groups].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the code block group taught by You in view of Ito and Komura to include a group index as taught by Yang to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of You in view of Ito and Komura with the enhanced capability of allowing the system to determine an optimal processing order of code block groups [¶0172 of Yang].

Regarding claim 10, claim 10 is rejected at least based on a similar rational applied to claim 2.

Regarding claim 16, claim 16 is rejected at least based on a similar rational applied to claim 2.

Claims 3, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over You et al (US Publication No. 2019/0165882) in view of Ito et al (US Publication No. 2012/0005550) and further in view of Komura et al (US Publication No 2010/0135221) and further in view of Mallik et al (US Publication No. 2016/0173232).
Mallik was cited by the applicant in the IDS received on 05/24/2022.

Regarding claim 3, although You in view of Ito and Komura teaches, all the limitations of claim 1 and particularly, “the indication information indicates that at least one code block group of the transport block from the previous transmission is punctured or interfered” as set forth above, You in view of Ito and Komura does not explicitly teach (see, emphasis), two states, a first state of the two states indicates that a code block is punctured or interfered, and a second state of the two states indicates that the code block is not punctured or not interfered. 
However, Mallik teaches, two states, a first state indicates that a code block is punctured or interfered, and a second states indicates that the code block is not punctured or not interfered [FIG. 7; ¶0075-0076, CBs 5 and 7 being punctured or affected (i.e., first state) and CBs 0-4, 6, 8 and 9 not being punctured or not affected (i.e., second state)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the indication information taught by You in view of Ito and Komura to provide two states, a first state indicates that a code block is punctured or interfered, and a second states indicates that the code block is not punctured or not interfered as taught by Mallik to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of You in view of Ito and Komura with the enhanced capability of allowing the system to deal with various or specific network environments where busty interference signals are present, thereby enabling a more efficient and robust system design [¶0008 and 0076-0077 of Mallik].

Regarding claim 11, claim 11 is rejected at least based on a similar rational applied to claim 3.

Regarding claim 17, claim 17 is rejected at least based on a similar rational applied to claim 3.

Claims 4, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over You et al (US Publication No. 2019/0165882) in view of Ito et al (US Publication No. 2012/0005550) and further in view of Komura et al (US Publication No 2010/0135221) and further in view of Tanaka et al (US Publication No. 2012/0014347).
Tanaka was cited by the applicant in the IDS received on 05/24/2022.

Regarding claim 4, although You in view of Ito and Komura teaches, all the limitations of claim 1, and You further teaches, receiving, by the radio access network device, from the terminal device [FIG. 16 and ¶0196, by the eNB from the UE], information [¶0146, feedback information] sent in response to the code block group [¶0146, feedback information in response to transmitted CBs], acknowledgement [¶0111, HARQ ACK], and retransmitted code block group [¶0132, 154 and 198, retransmitted CBs] (see also, You’986; specification, pages 16-19),  
You in view of Ito and Komura does not explicitly teach, receiving acknowledgement 
information sent in response to a retransmitted code block.
However, Tanaka teaches, receiving acknowledgement information in response to a retransmitted data [FIG. 5 and ¶0045, (the eNB) receives an ACK signal in response to retransmitted data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal device taught by You in view of Ito and Komura to transmit acknowledgement information in response to retransmitted data as taught by Tanaka to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of You in view of ito and Komura with the enhanced capability of allowing the system to limit use of wireless resource for unnecessary data transmission and thus improving overall system throughput [¶0053 of Tanaka].

Regarding claim 12, claim 12 is rejected at least based on a similar rational applied to claim 4.

Regarding claim 18, claim 18 is rejected at least based on a similar rational applied to claim 4.

Claims 6, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over You et al (US Publication No. 2019/0165882) in view of Ito et al (US Publication No. 2012/0005550) and further in view of Komura et al (US Publication No 2010/0135221) and further in view of Feng et al (US Publication No. 2015/0358952).
Feng was cited by the applicant in the IDS received on 05/24/2022.

Regarding claim 6, although You in view of Ito and Komura teaches, all the limitations of claim 1 as set forth above, and You further teaches, the radio access network device transmits the transport block to the terminal device [FIGS. 10 and 16; ¶0197 and 0198, the eNB transmits the code blocks (CBs) constituting a transport block (TB)], and the radio access network device transmits partial code blocks in the transport block to the terminal device [FIG. 10; ¶0132, 0148 and 0198, the eNB transmits the code blocks (CBs) (i.e., partial code blocks; note that the code blocks are partial code blocks to themselves) constituting a transport block (TB)] (see also, You’986; specification, pages 16-19),  
You in view of Ito and Komura does not explicitly teach, a “HARQ process number” used when a radio access network device transmits data is the “same as a HARQ process number” used when the radio access network device transmits partial code blocks.
However, Feng teaches, a HARQ process number [¶0109, HARQ process ID] used when a radio access network device transmits data [¶0109, used when base station transmits HS-DSCH data] is the same as a HARQ process number [¶0109, HARQ process ID] used when the radio access network device transmits partial code blocks [¶0109, used when the base station transmits another retransmitted HS-DSCH data within a time window T (i.e., partial data; note that retransmission of originally transmitted data includes partial data of the originally transmitted data); note that base station sends same data to UE in a same HARQ process ID].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by You in view of Ito and Komura to use the same HARQ process number for initial transmission and retransmission of data as taught by Feng to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of You in view of Ito and Komura with the enhanced capability of allowing an user equipment to receive data in a more reliable softer combination manner, and thus improve reliability [¶0110 of Feng].

Regarding claim 14, claim 14 is rejected at least based on a similar rational applied to claim 6.

Regarding claim 20, claim 20 is rejected at least based on a similar rational applied to claim 6.

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Xu et al (US Publication No. 2017/0303284) [FIGS. 10-13]
Neuhaus et al (US Publication No. 2018/0234155) [¶0062 and 0137]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                                                                                                                                                                                                                 

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469